Defendant appeals from a judgment of conviction of the crime of abortion. Evidence indicating his guilt was given by the victim, her sister and her paramour. The latter testified that he paid defendant twenty-five dollars, the price asked for the illegal operation. A police officer testified to a statement by defendant from which an inference of guilt might be drawn. The defense consisted of a denial by defendant, who stated that he treated the girl for a leucorrhea. The girl had admitted that her paramour had kicked her in the abdomen and had delivered to her pills and medicines intended to produce an abortion. The paramour admitted giving her the medicines. Defendant expressed it as his opinion that the discharge for which he treated the girl was caused by the pills and the bruises and inflammation resulting from the kick. Other medical testimony was to the effect that a discharge might be produced in the manner asserted by the defendant. Good character of the defendant was established by six witnesses. The court permitted undue latitude in the cross-examination of the defendant. In view of the close issue of fact the errors may not be disregarded.
People v. Morrison, 194 N. Y. 175.) Judgment of conviction reversed, on the law and facts, and new trial directed. Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ., concur.